Name: Political and Security Committee Decision (CFSP) 2016/1636 of 6 September 2016 on the acceptance of third States' contributions to the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (EUTM RCA/1/2016)
 Type: Decision
 Subject Matter: international security;  Europe;  Africa;  cooperation policy;  European construction
 Date Published: 2016-09-10

 10.9.2016 EN Official Journal of the European Union L 243/13 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2016/1636 of 6 September 2016 on the acceptance of third States' contributions to the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (EUTM RCA/1/2016) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision (CFSP) 2016/610of 19 April 2016 on a European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (1), Whereas: (1) Pursuant to Article 8(2) of Council Decision (CFSP) 2016/610, the Council authorised the Political and Security Committee (PSC) to take the relevant decisions on acceptance of the proposed contributions by third States. (2) Following recommendation on a contribution from Georgia by the EU Mission Commander and the advice from the European Union Military Committee, the contribution from Georgia should be accepted. (3) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision and is neither bound by it nor subject to its application, HAS ADOPTED THIS DECISION: Article 1 Third States' contributions 1. The contribution from Georgia to EUTM RCA is accepted and considered to be significant. 2. Georgia is exempted from financial contributions to the budget of EUTM RCA. Article 2 Entry into force This Decision shall enter into force on the day of its adoption. Done at Brussels, 6 September 2016. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 104, 20.4.2016, p. 21.